COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-10-00475-CR


RODNEY ONEAL WILLIAMS A/K/A                                      APPELLANT
RODNEY O. WILLIAMS

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

                                   ----------

                       MEMORANDUM OPINION1
                                   ----------

      Pursuant to a plea bargain, Appellant Rodney ONeal Williams a/k/a

Rodney O. Williams pleaded guilty to possession of four grams or more but less

than four hundred grams of benzylpiperazine.2       The trial court’s original


      1
      See Tex. R. App. P. 47.4.
      2
      Williams and the State entered into the following plea agreement: “Open
Plea of Guilty to Court + PLBR [Plea in Bar] 1181245 M.J. 5LBS-50LBS on
Sentencing PSI.” The record also contains the plea in bar in which the State
consented to a bar on further prosecution of Williams’s pending possession of
certification of Williams’s right to appeal states that this “is not a plea-bargained

case, and the defendant has the right of appeal.”

      On July 15, 2011, we notified the trial court that its certification was

defective and ordered an amended certification of Williams’s right to appeal to

state that this case is a plea-bargained case and to indicate whether any matters

were raised by written motion filed and ruled on before trial or whether the trial

court has given Williams permission to appeal. See Tex. R. App. P. 25.2(a)(2),

(d), (f), 37.1; Dears v. State, 154 S.W.3d 610, 613–15 (Tex. Crim. App. 2005).

On July 25, 2011, we received the trial court’s amended certification of Williams’s

right to appeal. The certification states that this “is a plea-bargain case, and the

defendant has NO right of appeal.”

      On July 27, 2011, we sent the parties a letter notifying them that the

appeal may be dismissed unless, by August 8, 2011, any party filed a response

showing grounds for continuing the appeal based upon the new certification.

See Tex. R. App. P. 25.2(d), 43.2(f). We did not receive any responses.

      Rule 25.2(a)(2) provides that a plea-bargaining defendant may appeal only

matters that were raised by written motion filed and ruled on before trial or after

getting the trial court’s permission to appeal. Tex. R. App. P. 25.2(a)(2); Chavez

marijuana charge in accordance with section 12.45 of the penal code. See Tex.
Penal Code Ann. § 12.45 (West 2011) (permitting trial court to take into account
unadjudicated offense when assessing punishment if State consents and
defendant admits offense, in which case State is barred from prosecuting
defendant for the unadjudicated offense). The trial court granted the plea in bar
and sentenced Williams to fifteen years’ imprisonment.


                                         2
v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (requiring appellate courts

to dismiss prohibited appeal without further action, regardless of basis for

appeal). Williams’s basis for appeal does not concern matters raised by any

written motion filed and ruled on before trial, and the trial court’s amended

certification of appeal does not otherwise give Williams the right to appeal.

Consequently, because Williams has no right to appeal, we dismiss the appeal.

See Tex. R. App. P. 25.2(d), 43.2(f); Chavez, 183 S.W.3d at 680.




                                                 PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 18, 2011




                                       3